Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/12/2021 has been entered.

Election/Restrictions
Applicant's election of method of treating as the elected method specie, entrapment neuropathy as the elected peripheral nerve disease, and compound 17 aka SNJ01945 as the elected compound specie is maintained.  

Claim Status
Claims 1-12 are pending. Claims 4-5 are withdrawn. Claims 1-3 and 6-11 are examined in accordance to the elected species (method of treating and entrapment neuropathy). 

Action Summary
s 1-3 and 6-11 rejected under 35 U.S.C. 103 as being un-patentable over Trager et al., J Neurochem. 2014 Jul; 130(2): 268–279 In view of Caetano, Arq Neuropsiquiatr 2003;61(1):48-50 are maintained, but modified and revisited in light of the claim amendment. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-3 and 6-11 are rejected under 35 U.S.C. 103 as being un-patentable over Trager et al., J Neurochem. 2014 Jul; 130(2): 268–279 In view of Caetano, Arq Neuropsiquiatr 2003;61(1):48-50.
Trager et al. teaches a method of treating multiple sclerosis (MS) comprising administering orally an effective amount (52 mg/kg) SNJ-1945 to a 0.018-0.020 kg subject, see Title, Abstract, and page 4, third para. Moreover, Trager et al. teaches SNJ-1945 provided neuroprotection in the CNS through decreased axonal damage and neuron death, see page 10, second para. The animal model taught by Trager is an a model for Experimental autoimmune encephalomyelitis, which is commonly used for human inflammatory demyelinating disease and multiple sclerosis (MS) . That means EAE/MS has occurred before the administration of SNJ-1945, reading on the disorder has occurred due the fact the language recites “one". That can also mean that EAE/MS and its associated symptoms such as axonal degeneration and inflammation have occurred before the administration of SNJ-1945, reading on the claimed language “both.”  Furthermore, Trager et al. concludes that calpain inhibition attenuates EAE pathology by reducing both inflammation and neurodegeneration, and could be used in clinical settings to augment the efficacy of standard immunomodulatory agents used to treat MS, see Abstract. 
Trager et al. does not teach entrapment neuropathy.
Caetano teaches axonal degeneration in association with carpal tunnel syndrome (a specie of entrapment neuropathy), see Abstract. 
prima facie obvious to one of ordinary skill in the art at the time the invention was filed to use the method taught by Trager for treating entrapment neuropath in this case carpal tunnel syndrome in addition to MS.EAE. One would have been motivated to do so because both multiple sclerosis and carpal tunnel syndrome are characterized by axonal degeneration. As such, one would reasonably expect the compound taught Trager et al, known to reduce axonal degeneration in SM to be effective for reducing axonal degeneration in carpel tunnel syndrome  with success. 
	Applicants’ argument and Response to Applicants’ argument
Applicants argue Trager reports administration of SNJ-1945 nine days after induction of EAE (experimental autoimmune encephalomyelitis) but where an increase in the paralysis score was not observed until after day 15. See, e.g., Trager Fig. 1. In other words, in Trager's experiment, SNJ-1945 was administered as a prophylactic before the paralysis score increased due to induction of EAE. Trager's administration of SNJ-1945 before onset of symptoms does not suggest, or provide a reasonable expectation of success, for treating symptoms that already have occurred, as recited in the claims. In response, the Examiner finds Applicant’s argument not persuasive, First, the administration after one or both of the disorder and its symptoms have occurred. The animal model of EAE/MS can represent a subject having the disorder. Second, it may well be true that Fig. 1 shows that an increase in the paralysis score was not observed until after day 15. However, Fig. 5.demonstrates treatment with SNJ 1945 reduces CNS inflammation in EAE mice and Fig.6 depicts that treatment with SNJ 1945 reduces neurodegeneration in the CNS. Furthermore, Trager Calpain inhibition as a therapy is a novel approach. Here we have shown that it offers great potential in reducing EAE through anti-
the inflammatory and neurodegenerative events associated with disability in EAE and MS.
 In the current investigation, EAE mice were treated twice daily with the calpain inhibitor SNJ-1945 and showed a marked amelioration in clinical scores of the disease. This treatment was two pronged, 1) targeted inflammatory arm of EAE by reducing inflammatory immune cells in the periphery to potentially block T cell activity and immune cell migration; and 2) neurodegenerative arm where we also showed a reduction of gliosis, axonal damage, and cell death directly in the CNS by inhibiting calpain, see page 12, third paragraph. Therefore, a person of ordinary skill in the art would reasonably expect administration SNJ-1945 to reduce both inflammation and axonal damage in MS after inflammation and axonal damage occurred in the subject. Lastly, Trager et al. teaches these findings support the notion that calpain inhibition is effective in both reducing inflammation and neurodegeneration in EAE leading to a possible more effective less toxic translational treatment for MS, see page 3, first para. The suggestion of treatment of MS/EAE with a calpain inhibitor reads on the claimed one or both of the disorder and its symptoms have occurred as treatment infers the subject has the disorder and its associated symptoms. 
Applicant argues that Caetano is directed to detecting axonal degradation associated with carpal tunnel syndrome. Caetano does not disclose or suggest that existing carpal tunnel syndrome can be treated with a calpain inhibitor, let alone with a compound of Formula I as recited in the claims. In response, the Examiner finds Applicant’s argument not persuasive. While Caetano does not disclose or suggest that existing carpal tunnel syndrome can be treated . 

Claim 12 is rejected under 35 U.S.C. 103 as being un-patentable over Trager et al., J Neurochem. 2014 Jul; 130(2): 268–279 In view of Caetano, Arq Neuropsiquiatr 2003;61(1):48-50 as applied to claims 1-3 and 6-11, in further view of  Oh, Letters to the Editor, Muscle and Nerve February 2002. 
The teaching of Trager et al., and Caetano has been discussed in the above 103.
Trager et al., and Caetano collectively do not teach tarsal tunnel syndrome. However, Trager et al. teaches neurodegeneration is decreased by a reduction of gliosis, myelin loss and neuronal cell death, see page 3, first para. Moreover, Trager et al. teaches treatment of EAE animals with calpain inhibitor has been shown to decrease neuronal cell death and loss of myelin, see page 3, first para. Oral treatment of EAE with SNJ-1945 calpain inhibitor can reduce
degradation of myelin around axons, see Fig. 6B. 
	Oh teaches segmental demyelination is a well-known pathology in chronic entrapment neuropathy and demyelination is the primary pathological process in tarsal tunnel syndrome (TTS), see page 301, right col; first para. 
	It would have been prima facie obvious to one of ordinary skill in the art to use the method of Trager et al. to treat tarsal tunnel syndrome to give Applicant claimed invention, 

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/JEAN P CORNET/Primary Examiner, Art Unit 1628